Opinion by
Walker, J.
It appeared that prior to entry of the merchandise two questions arose in discussion of the matter by the representatives of the petitioner and the customs officials. One was whether a deduction of 8 percent for profit was allowable and the other the deduction of a 25 percent countervailing duty in calculating the United States value. An impasse having been reached, it was decided to make up two test cases for determination of the questions by the courts, and the two entries here involved covered the merchandise represented by those cases. As the record showed that the petitioner cooperated at all times with the customs officials and that the undervaluation was the result of an honest difference of opinion respecting the application of the laws involved, the court was satisfied that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts. The petition was therefore granted.